DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 05/16/2022 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al. (US 2014/0065726) in view of Kuroda et al. (JP 08136547). 
 Regarding claim 1, Kitahara discloses latex particle for measurement reagent (title) and the latex particles have an average particle size of 0.355 microns and a coefficient variation (CV) value of the particle is 2.2% (para 0084). 
However, Kitahara fails to disclose that the latex particle each contain 20% by weight or more of a compound having a refractive index of 1.6 or more and the depth of supernatant is 5 mm or less when a liquid dispersion having a solid matter concentration of 1% by weight, which is prepared by dispersing the latex particles in ultrapure water, is placed in a 10-ml measuring cylinder having a body inner diameter of 10.8 mm and is then allowed to leave for 10 days. 
 Whereas, Kuroda discloses high sensitivity diagnostic reagent by employing a polymer latex exhibiting affinity to a target substance (English abstract).  The polymer latex has a refractive index of 1.6 or more (para 0025). The amount of the compound of general formula (I) in the polymer is from 10 to 100% by weight, preferably from 50 to 100% by weight (para 0008). The compounds of general formula (I) are 9-vinylcarbazole and 3,6-diburomo-9-vinylcarbazole (claim 3). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include polymer latex comprising a copolymer of 10-100 % by weight of a compound such as carbazole having a refractive index of 1.6 or more as taught by Kuroda in the latex particles of Kitahara motivated by the desire to have high sensitivity detection.
Although Kitahara in view of Kuroda does not disclose depth of supernatant which is prepared by dispersing the latex particles in ultrapure water, is placed in a 10-ml measuring cylinder having a body inner diameter of 10.8 mm and is then allowed to leave for 10 days, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kitahara in view of Kuroda meets the requirements of the claimed product, Kitahara in view of Kuroda clearly meet the requirements of present claims latex particle.
As Kitahara in view of Kuroda discloses latex particles as presently claimed, it therefore would be obvious when a liquid dispersion having a concentration is 1% by weight, it would intrinsically have a depth of a supernatant of 5 mm or less. 
Regarding claims 6-7, As Kitahara in view of Kuroda discloses latex particles having the claimed CV and average particle diameter and latex particle contain 20% or more by weight of a compound having claimed refractive index as presently claimed, it therefore would be obvious that latex particle would intrinsically have a specific gravity of less than 1.17 g/cc and latex particle would intrinsically do not show absorbance lower by over 5% than the value represented by formula 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788